Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 12/11/2020, Applicant, on 3/11/2021, amended Claims 1, 3-5, 10, 12-13, 16, 18 and 27. 

Claims 1-5, 10-13, 16-18 and 21-28 are now pending in this application and have been rejected below. 


Response to Amendment
Applicant's amendments to claims 1, 3-5, 10, 12-13, 16, 18 and 27are not sufficient to overcome the 35 USC 112 (b) rejections set forth in the previous action. The 35 USC 112 (b) rejections is hereby withdrawn.

Applicant's amendments to claims 1, 3-5, 10, 12-13, 16, 18 and 27 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. 







Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, these rejections are maintained. 

Applicant submits, “…the claims does recite a practical application of optimally and efficiently fulfilling customer orders for products in an omni-channel electronic order fulfillment system where orders can be received asynchronously in a plurality of different formats (web-based vs. non-web-based) via both offline(i.e., in person) and online (e.g., web-browser-based) network interface channels -the practical application addressing the current inability of order fulfillment systems to select a node (store or warehouse used to fulfill these product orders) of a plurality of distributed nodes having the product that optimizes the balancing of a product inventory of that selected node. That is, the amended claims set forth a combination of elements that are sufficient to amount to significantly more than any alleged judicial exception....are integrated into a practical application and the new recited claim amendments set forth the applying or use of the judicial exception to effect a particular treatment or prophylaxis, i.e., is an "other meaningful limitation" which must be considered....Claims 1, 10 and 16 comprise elements that, as a whole, integrate the alleged abstract idea into a practical application of optimally and efficiently fulfilling customer orders for products in an omni-channel electronic order fulfillment system where orders can be received asynchronously in a plurality of different formats (web-based vs. non-web-based) via both offline (i.e., in person) and online (e.g., web-browser-based) network interface channels -the practical application addressing the current inability of order fulfillment system to select a node of a plurality of distributed nodes that optimizes the balancing of a product inventory of that selected node (store or warehouse) of a plurality of distributed nodes used to fulfill these product orders so that inventory of a product in any one node is neither aggressively exhausted resulting in leaving no inventory for walk-in store sales, NOR is the inventory of a product in any one node put at a high risk for markdown if store walk-in demand is less in some nodes and if the inventory is not used for online fulfillment....based at least on the previous combination of elements, and now including the newly added claim limitations, the amended Claims 1, 10 and 16, as a whole, integrates any alleged idea of merely organizing human activity or mental processes into a practical application of more optimally balancing a product inventory of an enterprise node in an optimized manner and electronically fulfilling customer orders for products in omni-channel electronic order fulfillment systems to ensure that inventory from nodes with excess inventory at potential risk for markdown is used for order fulfillment when customer orders for the product are asynchronously received via network interfaces associated with a computer system as electronic web-based and non-web-based network communications...the additional amendments and limitations recite a specific improvement over prior art product order fulfillment systems by generating an inventory performance metric in the manner as claimed and using that metric to select nodes for product order fulfillment in a manner that ensures that inventory of a product in any one node is neither aggressively exhausted resulting in leaving no inventory for walk-in store sales, NOR is the product inventory in any one node put at a high risk for markdown if store walk-in demand is less in some nodes and if the inventory is not used for online fulfillment...is a new and improved way for product order fulfillment in omni-channel electronic order fulfillment systems due to the additional structure and method steps provided...do not recite a mental process because the steps of determining product-node pairs and for the step performed for each product-node pair that include the leveraging of received information...compute inventory performance values for a respective node can not be practically performed in the human mind....the added limitations to Claims 1, 10 and 16 do not constitute extra-solution activity...integrates any alleged abstract idea of mere mental processes or organizing human behavior into a practical application of optimally selecting nodes for product order fulfillment that leverages additional data for use in balancing utilization of store inventories for product order fulfillment, e.g., in a manner that address challenges faced by sales entity/product inventory managers.”. The Examiner respectfully disagrees.

Examiner notes, the claims do in fact recite a mental process (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion)), since human mind can practically “compare” and “compute” “received inventory information” “iteratively” as analyzed under Step 2A Prong 1, presented in the office action below

Analyzing under Step 2A, Prong 2:

In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

an omni-channel electronic order fulfillment system, network interfaces associated with a computer system, electronic web- based and non-web-based network communications via product order interface devices selected from: a web browser-based device, a telephone, facsimile machine and an email, computer system, a hardware processor of the computer system, electronically communicated, social media network, over a communications network connection, A non-transitory computer readable storage medium storing a program of instructions executable by a computer system to perform, A system, an omni- channel electronic order fulfillment system comprising: a memory storage device storing data processing instructions for, a hardware processor running said data processing instructions to configure a computer system to 

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer.

Additionally, with respect to the determining…, receiving…, obtaining…, generating…, supplying…,, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – determining…, receiving…, obtaining…, data output – generating…supplying…. The phrases, …a web browser-based device, a telephone, facsimile machine and an email, …social media network, these elements are merely an expression of the source of the received data, and thus, mere data gathering, which is insignificant extra-solution activity. 

Thus, the limitations, elements, new amendments are directed to abstract idea as described below with respect to the first prong of Step 2A, i.e. mental process (i.e. human gathering and inputting data, human mentally computing and comparing inventory level), organizing human activities (human sales entity/product inventory managers computing inventory level to fulfill human customers sales orders), mathematical concepts, (computing inventory level), generally linked to a technical environment, i.e. computer, performing extra-solution activities, i.e. data gathering and data output, as analyzed under Step 2A Prong 2. Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 

Even further, “...order fulfillment...” and inventory management, are business problems directed to organizing human activity, mathematical concepts, mental process, as established in 2019 PEG Step 2A Prong 1, above. This problem does not specifically arise in the realm of computer technology, but rather, this problem existed and was addressed long before the advent of computers. Therefore, it is not a technical solution to a technical problem. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 10-13, 16-18, 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10, 16) recite,
“A method for fulfilling customer orders of products of ... comprising: 
asynchronously receiving, via ..., customer orders for a product, the customer orders for a product received as ...; 
running, at the ..., order fulfillment objects comprising logic supporting omni-channel order fulfillment of the received product orders; 
using the order fulfillment objects to determine, at ..., responsive to a received ... customer order for the product, a plurality of product-node pairs of the ..., each product-node pair of said plurality comprising data identifying a node of a plurality of distributed nodes of said ..., each said node of said plurality having a product inventory used to fill customer orders for said product; 
receiving, at the ..., for each determined product-node pair, a first input including data representing an associated price (p) value for said product, and a price markdown rate (r) value for said product; 
receiving, at the ..., for each product-node pair, a second input including data specifying a first product supply threshold (w1) value and a second product supply threshold (w2) value for the node of that product-node pair, said w1 and w2 threshold values defining a supply availability tolerance window (w) of said product for a period of time in a product inventory maintained at the node, wherein w2 is greater than w1; 
receiving, at the ..., further data about the node of each product- node pair, said further data comprising: 
a level of in-store sales and online sales in a season, a historical sales of similar products, one or more prices, promotions, events relating to the product, and weather or other regional factors; and 
obtaining, at the ..., a social sentiment data about the product from a ...; and 
for each determined product-node pair: 
automatically obtaining, at the ..., from said level of in-store sales and online sales data in a season, said historical sales data of similar products, said one or more prices, promotions, events data relating to the product, said weather or other regional factors and said social sentiment data, a first sales prediction uncertainty value z1 that accounts for optimistic sales of said product and a second sales prediction uncertainty value z2 that accounts for slower sales of said product using a demand forecasting model; and 
modifying, at the ..., said w1 and w2 threshold values according to: 

    PNG
    media_image1.png
    61
    127
    media_image1.png
    Greyscale

where I represents a current on-hand inventory at said node of said product-node pair, and R represents an expected incoming inventory as receipts for sales of said product at said node; and
for each determined product-node pair, 
comparing, at the ..., said current supply availability window (w) of said product against each modified product supply threshold values w1 and w2; and 
computing, at the ..., a respective inventory performance value based on a result of said comparing and said p and r values; 
selecting, by said ..., a node having the product for customer order fulfillment based on a lowest inventory performance value computed for each determined product-node pair; 
generating, using one or more said fulfillment objects, a trigger signal for communication ... for receipt at said ... to fulfill the product order at said selected node; and 
supplying said product for said customer product order from the inventory at the selected node responsive to receipt of said trigger signal. “ 
Analyzing under Step 2A, Prong 1:
The limitations regarding, 
asynchronously receiving, via ..., customer orders for a product, the customer orders for a product received as ...; 
running, at the ..., order fulfillment objects comprising logic supporting omni-channel order fulfillment of the received product orders; 
using the order fulfillment objects to determine, at ..., responsive to a received ... customer order for the product, a plurality of product-node pairs of the ..., each product-node pair of said plurality comprising data identifying a node of a plurality of distributed nodes of said ..., each said node of said plurality having a product inventory used to fill customer orders for said product; 
receiving, at the ..., for each determined product-node pair, a first input including data representing an associated price (p) value for said product, and a price markdown rate (r) value for said product; 
receiving, at the ..., for each product-node pair, a second input including data specifying a first product supply threshold (w1) value and a second product supply threshold (w2) value for the node of that product-node pair, said w1 and w2 threshold values defining a supply availability tolerance window (w) of said product for a period of time in a product inventory maintained at the node, wherein w2 is greater than w1; 
receiving, at the ..., further data about the node of each product- node pair, said further data comprising: 
a level of in-store sales and online sales in a season, a historical sales of similar products, one or more prices, promotions, events relating to the product, and weather or other regional factors; and 
obtaining, at the ..., a social sentiment data about the product from a ...; and 
for each determined product-node pair: 
automatically obtaining, at the ..., from said level of in-store sales and online sales data in a season, said historical sales data of similar products, said one or more prices, promotions, events data relating to the product, said weather or other regional factors and said social sentiment data, a first sales prediction uncertainty value z1 that accounts for optimistic sales of said product and a second sales prediction uncertainty value z2 that accounts for slower sales of said product using a demand forecasting model; and 
modifying, at the ..., said w1 and w2 threshold values according to: 

    PNG
    media_image1.png
    61
    127
    media_image1.png
    Greyscale

where I represents a current on-hand inventory at said node of said product-node pair, and R represents an expected incoming inventory as receipts for sales of said product at said node; and
for each determined product-node pair, 
comparing, at the ..., said current supply availability window (w) of said product against each modified product supply threshold values w1 and w2; and 
computing, at the ..., a respective inventory performance value based on a result of said comparing and said p and r values; 
selecting, by said ..., a node having the product for customer order fulfillment based on a lowest inventory performance value computed for each determined product-node pair; 
generating, using one or more said fulfillment objects, a trigger signal for communication ... for receipt at said ... to fulfill the product order at said selected node; and 
supplying said product for said customer product order from the inventory at the selected node responsive to receipt of said trigger signal
  under the broadest reasonable interpretation, may be interpreted to include a human reasonably using pen and paper to mentally, …
running, at the ..., order fulfillment objects comprising logic supporting omni-channel order fulfillment of the received product orders; 
using the order fulfillment objects to determine, at ..., responsive to a received ... customer order for the product, a plurality of product-node pairs of the ..., each product-node pair of said plurality comprising data identifying a node of a plurality of distributed nodes of said ..., each said node of said plurality having a product inventory used to fill customer orders for said product; 
generating, using one or more said fulfillment objects, a trigger signal for communication ... for receipt at said ... to fulfill the product order at said selected node; and 
supplying said product for said customer product order from the inventory at the selected node responsive to receipt of said trigger signal
, and a human reasonably using a human mind to, 
asynchronously receiving, via ..., customer orders for a product, the customer orders for a product received as ...; 
receiving, at the ..., for each determined product-node pair, a first input including data representing an associated price (p) value for said product, and a price markdown rate (r) value for said product; 
receiving, at the ..., for each product-node pair, a second input including data specifying a first product supply threshold (w1) value and a second product supply threshold (w2) value for the node of that product-node pair, said w1 and w2 threshold values defining a supply availability tolerance window (w) of said product for a period of time in a product inventory maintained at the node, wherein w2 is greater than w1; 
receiving, at the ..., further data about the node of each product- node pair, said further data comprising: 
a level of in-store sales and online sales in a season, a historical sales of similar products, one or more prices, promotions, events relating to the product, and weather or other regional factors; and 
obtaining, at the ..., a social sentiment data about the product from a ...; and 
for each determined product-node pair: 
automatically obtaining, at the ..., from said level of in-store sales and online sales data in a season, said historical sales data of similar products, said one or more prices, promotions, events data relating to the product, said weather or other regional factors and said social sentiment data, a first sales prediction uncertainty value z1 that accounts for optimistic sales of said product and a second sales prediction uncertainty value z2 that accounts for slower sales of said product using a demand forecasting model; and 
modifying, at the ..., said w1 and w2 threshold values according to: 

    PNG
    media_image1.png
    61
    127
    media_image1.png
    Greyscale

where I represents a current on-hand inventory at said node of said product-node pair, and R represents an expected incoming inventory as receipts for sales of said product at said node; and
for each determined product-node pair, 
comparing, at the ..., said current supply availability window (w) of said product against each modified product supply threshold values w1 and w2; and 
computing, at the ..., a respective inventory performance value based on a result of said comparing and said p and r values; 
selecting, by said ..., a node having the product for customer order fulfillment based on a lowest inventory performance value computed for each determined product-node pair; 
 Therefore, the claims are directed to a mental process. 

The limitations regarding, 
automatically obtaining, at the ..., from said level of in-store sales and online sales data in a season, said historical sales data of similar products, said one or more prices, promotions, events data relating to the product, said weather or other regional factors and said social sentiment data, a first sales prediction uncertainty value z1 that accounts for optimistic sales of said product and a second sales prediction uncertainty value z2 that accounts for slower sales of said product using a demand forecasting model; and 
modifying, at the ..., said w1 and w2 threshold values according to: 

    PNG
    media_image1.png
    61
    127
    media_image1.png
    Greyscale

where I represents a current on-hand inventory at said node of said product-node pair, and R represents an expected incoming inventory as receipts for sales of said product at said node; and
for each determined product-node pair, 
comparing, at the ..., said current supply availability window (w) of said product against each modified product supply threshold values w1 and w2; and 
computing, at the ..., a respective inventory performance value based on a result of said comparing and said p and r values; 
selecting, by said ..., a node having the product for customer order fulfillment based on a lowest inventory performance value computed for each determined product-node pair; 
, is directed to mathematical concepts.

Further,  the limitations regarding,
asynchronously receiving, via ..., customer orders for a product, the customer orders for a product received as ...; 
running, at the ..., order fulfillment objects comprising logic supporting omni-channel order fulfillment of the received product orders; 
using the order fulfillment objects to determine, at ..., responsive to a received ... customer order for the product, a plurality of product-node pairs of the ..., each product-node pair of said plurality comprising data identifying a node of a plurality of distributed nodes of said ..., each said node of said plurality having a product inventory used to fill customer orders for said product; 
receiving, at the ..., for each determined product-node pair, a first input including data representing an associated price (p) value for said product, and a price markdown rate (r) value for said product; 
receiving, at the ..., for each product-node pair, a second input including data specifying a first product supply threshold (w1) value and a second product supply threshold (w2) value for the node of that product-node pair, said w1 and w2 threshold values defining a supply availability tolerance window (w) of said product for a period of time in a product inventory maintained at the node, wherein w2 is greater than w1; 
receiving, at the ..., further data about the node of each product- node pair, said further data comprising: 
a level of in-store sales and online sales in a season, a historical sales of similar products, one or more prices, promotions, events relating to the product, and weather or other regional factors; and 
obtaining, at the ..., a social sentiment data about the product from a ...; and 
for each determined product-node pair: 
automatically obtaining, at the ..., from said level of in-store sales and online sales data in a season, said historical sales data of similar products, said one or more prices, promotions, events data relating to the product, said weather or other regional factors and said social sentiment data, a first sales prediction uncertainty value z1 that accounts for optimistic sales of said product and a second sales prediction uncertainty value z2 that accounts for slower sales of said product using a demand forecasting model; and 
modifying, at the ..., said w1 and w2 threshold values according to: 

    PNG
    media_image1.png
    61
    127
    media_image1.png
    Greyscale

where I represents a current on-hand inventory at said node of said product-node pair, and R represents an expected incoming inventory as receipts for sales of said product at said node; and
for each determined product-node pair, 
comparing, at the ..., said current supply availability window (w) of said product against each modified product supply threshold values w1 and w2; and 
computing, at the ..., a respective inventory performance value based on a result of said comparing and said p and r values; 
selecting, by said ..., a node having the product for customer order fulfillment based on a lowest inventory performance value computed for each determined product-node pair; 
generating, using one or more said fulfillment objects, a trigger signal for communication ... for receipt at said ... to fulfill the product order at said selected node; and 
supplying said product for said customer product order from the inventory at the selected node responsive to receipt of said trigger signal

because a node, i.e. vendor/supplier…fulfilling customer orders of products, under the broadest reasonable interpretation, is may be managing other human vendor/supplier’s relationship and behavior with a customer, i.e. managing personal behavior or relationships or interactions between people. And, demand forecasting model and represent one or more uncertainties in a prediction where z1 is modeled to account for optimistic sales of said product, and z2 is modeled to account for slower sales of said product…fulfilling customer orders of products from the inventory, under the broadest reasonable interpretation, is fundamental economic principles or practices and commercial or legal interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process, mathematical concepts, and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

an omni-channel electronic order fulfillment system, network interfaces associated with a computer system, electronic web- based and non-web-based network communications via product order interface devices selected from: a web browser-based device, a telephone, facsimile machine and an email, computer system, a hardware processor of the computer system, electronically communicated, social media network, over a communications network connection, A non-transitory computer readable storage medium storing a program of instructions executable by a computer system to perform, A system, an omni- channel electronic order fulfillment system comprising: a memory storage device storing data processing instructions for, a hardware processor running said data processing instructions to configure a computer system to 

and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer.

Additionally, with respect to the determining…, receiving…, obtaining…, generating…, supplying…,, elements, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are insignificant extra-solution activity, pre and post solution activity - i.e. data gathering – determining…, receiving…, obtaining…, data output – generating…supplying…. The phrases, …a web browser-based device, a telephone, facsimile machine and an email, …social media network,  these elements are merely an expression of the source of the received data, and thus, mere data gathering, which is insignificant extra-solution activity. 

Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
FIG. 1 conceptually depicts an example e-commerce retail supply network and order fulfillment system 100 that may be operated for an entity, e.g., a vendor of goods/products, and  that incorporates the methods described herein for order fulfillment and inventory node selection  based on a computed inventory performance cost. For purposes of description, a vendor may be an on-line, e-commerce retailer or like entity. It should be understood that the methodology herein may apply to any seller of one or more products [0021] An order management system 120 associated for order fulfillment is provided to enable a  customer 11, through a customer device 103, e.g., a mobile device such as a Smartphone or  computer device, e.g., desktop, laptop, notebook, etc., to order goods/products on-line via a  customer e-commerce interface 105 which is typically a web browser capable of accessing  vendor system 130 via a world wide web communications link over a network 99 (e.g., the  Internet). In one embodiment, a vendor system 130 is a web-based e-commerce system configured to accept electronic orders (e.g., e-commerce orders) from a customer 11 using the interface "storefront" 116 which may be designed in any one of a number of known ways to provide functionality for customers to use customer e-commerce interface 105 to electronically place orders with one or more vendors using vendor system 130. Thus, a customer via device 103 is able to generate orders with the vendor by using e-commerce interface 105 that passes such orders to an interface "storefront" 116. Associated order management system 120 is used to process the orders. In the system shown in FIG. 1, a web-based system is used in which vendor system 130 makes web pages available using storefront 116 for display by the web browser of customer e-commerce interface 105. As will be appreciated by those skilled in the art, a single vendor may have more than one storefront and will permit more than one customer 11 to access each of the storefronts. In one embodiment, each storefront is associated with the order management system. [0022] It is understood that the automated order management system (OMS) 120 run at vendor  system 130, shown with storefront 116 in FIG. 1, may be configured to permit orders to be  placed through non-web channels. For example, a customer 11 may place orders using telephone,  fax, or e-mail or other retail order interfaces. Different order management systems may be used as order management system 120 and the interface capabilities of such systems may vary. [0023] While storefront 116 and order management system 120 are depicted in FIG. 1 as  grouped together and located within vendor system 130, it is understood that other  implementations are possible in which storefront 116 is maintained by a third party and passes  information to order management system 120 that is hosted at vendor system 130. Order  management system 120 may be alternatively co-hosted remotely from vendor system 130 [0024] The automated order management system 120 runs computer implemented methods for  receiving and filling orders for products more efficiently. Such systems are implemented by order management software packages that permit a vendor to manage the supply of products to customers. Such systems typically model a supply arrangement having fulfillment centers (e.g., “nodes" 160). A fulfillment center or node 160 may be a store, a warehouse or any physical location where inventory for a vendor is located. In one embodiment, each fulfillment center has  or implements an associated fulfillment system 150 [0025] In the system embodiment depicted in FIG. 1, order management system 120 thus may  further include a fulfillment center function or object 125 associated with fulfillment system 150.  In order management system 120, fulfillment center object 125 represents a fulfillment center (e.g., node 160) that corresponds to fulfillment system 150. It is understood that a fulfillment center object 125 may be implemented as any suitable means for the representation of a fulfillment center in order management system 120. The information and logic contained in, and associated with, each fulfillment center object 125 may vary depending on the implementation of the order management system. [0026] While the example system 100 of FIG. 1 shows only a single fulfillment center object 125, other examples of vendor system 130 may have multiple fulfillment center objects to represent more than one inventory storage location in the vendor's enterprise. Similarly, while FIG. 1  shows an example where fulfillment system 150 is remote from order management system 120,  the two systems may be co-located such that the fulfillment system is part of the order  management system.[0027] In typical implementations, staff at the fulfillment center 160 corresponding to fulfillment  system 150 may follow fulfillment instructions to package an item or product in the order and, in  one embodiment, send them to an address specified in the fulfillment instructions received as  depicted by broken arrow 175 directed from fulfillment node 160 to a customer 11 in FIG. 1. A  confirmation of the shipment of the items may then be provided to order management system  120 by fulfillment system 150  [0051] FIG. 4 illustrates a schematic of an example computer or processing system that may  implement the optimizing inventory fulfillment balancing in an omni-channel retailing  environment in one embodiment of the present disclosure. The computer system is only one example of a suitable processing system and is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the methodology described herein. The processing system shown may be operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing  systems, environments, and/or configurations that may be suitable for use with the processing  system shown in FIG. 4 may include, but are not limited to, personal computer systems, server  computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems,  microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs,  minicomputer systems, mainframe computer systems, and distributed cloud computing  environments that include any of the above systems or devices, and the like.  [0052] the computer system may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system.  Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0053] The components of computer system may include, but are not limited to, one or more  processors or processing units 12, a system memory 16, and a bus 14 that couples various system  components including system memory 16 to processor 12. The processor 12 may include a  module 10 that performs the methods described herein. The module 10 may be programmed into  the integrated circuits of the processor 12, or loaded from memory 16, storage device 18, or  network 24 or combinations thereof.  [0066] The computer readable storage medium  may be, for example, but is not limited to, an electronic storage device, a magnetic storage  device, an optical storage device, an electromagnetic storage device, a semiconductor storage  device, or any suitable combination of the foregoing [0053]The components of computer system may include, but are not limited to, one or more  processors or processing units 12, a system memory 16, and a bus 14 that couples various system  components including system memory 16 to processor 12. The processor 12 may include a module 10 that performs the methods described herein. The module 10 may be programmed into the integrated circuits of the processor 12, or loaded from memory 16, storage device 18, or network 24 or combinations thereof. [0064] These computer readable program instructions may be provided to a processor of a  general purpose computer, special purpose computer, or other programmable data processing  apparatus to produce a machine, such that the instructions, which execute via the processor of the  computer or other programmable data processing apparatus, create means for implementing the  functions/acts specified in the flowchart and/or block diagram block or blocks.  [0066] the functions noted in the block may occur out of the order noted in the figures. For example, two blocks shown in succession may, in fact, be executed substantially concurrently, or the blocks may sometimes be executed in the reverse order, depending upon the functionality involved. It will also be noted that each block of the block diagrams and/or flowchart illustration, and combinations of blocks in the block diagrams and/or flowchart illustration, can be implemented by special purpose hardware-based systems that perform the specified functions or acts or carry out combinations of special purpose hardware and computer instructions., as required by Berkheimer Memo.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). 
 
Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of Dependent Claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform 1-5, 10-13, 16-18, 21-28 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/PO HAN MAX LEE/Examiner, Art Unit 3623         
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623